DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
As per claim 1 the examiner found no reference in the prior art that disclosed or rendered obvious a treatment planning computer structure integrated into a radiation therapy system having a collimator body provided with several groups or sets of collimator passages … the treatment planning computer structure comprising: 
a modelling module configured for modelling a volume of a patient as a three- dimensional voxel representation or for obtaining such a three-dimensional voxel representation … and an optimizing module configured for selecting an optimal treatment plan that satisfies clinical criteria, wherein a radiation dose plan is generated for delivery to a target through the collimator body according to a selected optimal treatment plan and including all limitations recited in independent claim 1.
As per claim 2, the examiner found no reference in the prior art that disclosed or rendered obvious a treatment planning computer structure integrated into a radiation therapy system, the radiation therapy system comprising a radiation therapy unit … and an optimizing module configured for selecting an optimal treatment plan that satisfies clinical criteria, wherein a radiation dose plan is generated for delivery to the target through the collimator body according to the selected optimal treatment plan and including all limitations recited in independent claim 2.
As per claim 3 and dependent claims 4-24, the examiner found no reference in the prior art that disclosed or rendered obvious a method, implemented in a treatment planning computer structure including i) a calculation module configured for generating radiation dose profiles to be delivered to the target, for providing a convex optimization problem that steers the delivered radiation according to clinical criteria objectives for optimizing the delivered radiation based on the clinical criteria objectives, and for calculating dose profiles for specific treatment configurations including beam shape settings for the radiation dose profiles are calculated using the convex optimization function; ii) a modelling module configured for modelling a volume of a patient as a three-dimensional voxel representation or for obtaining such a three-dimensional voxel representation, wherein the volume includes a target volume to be treated during a treatment of the patient in a radiation therapy unit, wherein at least a portion of the voxels is designated to belong to at least one target and/or at least one risk or critical structure, wherein isocenter positions in the target volume are generated and a number of objectives reflecting clinical criteria for the target are set, wherein different objectives are set for different regions; iii) a treatment plan module configured for creating treatment plans including determining the radiation dose profiles to be delivered during treatment based on the treatment configurations, wherein each radiation dose profile is modelled by a spatial dose volume distribution of radiation, the shape of the spatial distribution depending on the beam shape settings; iv) an optimizing module, said method comprising the steps of: … selecting an optimal treatment plan that satisfies clinical criteria by means of an optimizing module; and generating an optimized dose plan based on the selected treatment plan and transferring the optimized dose plan to the radiation therapy system for use in treatment of a patient and including all limitations recited in independent claim 3.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884